Order of the Supreme Court, Queens County, dated May 27,1966, affirmed insofar as it pertains to defendant Groom; and order of said court dated July 15, 1966 affirmed insofar as, on reargument, it adhered to said order of May 27, 1966 as to defendant Brooks. No opinion. Appeal by defendant Brooks from the order dated May 27, 1966, dismissed as academic. This order was superseded as to Brooks by said order made on reargument, dated July 15, 1966. Beldock, P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.